BERDON, J.,
dissenting. The issue raised in this case is whether the plaintiffs, Eugene D’Angelo and Vincent DeRosa, state police officers, were disciplined as a result of the exercise of their protected speech rights under the federal and state constitutions, and therefore are entitled to the remedies provided under General Statutes § Sl-Slq.1 Section 31-5 lq is designed to provide a statutory remedy for violations by employers, including government employers, of an employee’s first amendment rights under the United States constitution and article first, §§ 3,4 and 14 of the Connecticut constitution.2 I disagree with the majority’s conclusion that, notwithstanding the trial court’s failure to apply the correct analysis, a trier of fact could not find the neces*367sary causal connection between the disciplinary transfers of the plaintiffs and the exercise of their constitutionally protected speech.
I
In Schnabel v. Tyler, 230 Conn. 735, 749, 646 A.2d 152 (1994), for violations of 42 U.S.C. § 1983, the comparable federal statute to § 31-51q, we pointed out the following: “It is well settled that persons do not relinquish their first amendment rights to comment on matters of public interest by becoming government employees. Rankin v. McPherson, 483 U.S. 378, 383-84 [107 S. Ct. 2891, 97 L. Ed. 2d 315] (1987); Connick [v. Myers, 461 U.S. 138, 140, 103 S. Ct. 1684, 75 L. Ed. 2d 708 (1983)]; Pickering [v. Board of Education, 391 U.S. 563, 568, 88 S. Ct. 1731, 20 L. Ed. 2d 811 (1968)]. It also has been recognized that the government has a legitimate interest in regulating the speech of its employees that differs significantly from its interest in regulating the speech of people in general. [Pickering v. Board of Education, supra, 568.] Piesco v. New York Dept. of Personnel, 933 F.2d 1149, 1155 (2d Cir.), cert. denied, 502 U.S. 921, 112 S. Ct. 331, 116 L. Ed. 2d 272 (1991).” (Internal quotation marks omitted.)
We stated in Schnabel that, “in order to accommodate these competing interests,” a balancing test must be employed to determine whether a government employee is entitled to § 1983 damages resulting from disciplinary action taken with respect to his protected speech. Id. For an employee to establish a prima facie case, he must prove that: “(1) his speech can be fairly characterized as constituting speech on a matter of public concern; and (2) [the] speech was at least a substantial or motivating factor in the discharge .... Frank v. Relin, [1 F.3d 1317, 1328-29 (2d Cir.), cert. denied, 510 U.S. 1012, 114 S. Ct. 604, 126 L. Ed. 2d 569 (1993)]. If both of these elements are proven by [the *368employee, the government employer] may still avoid liability if he establishes that either: (3) he would have made the same decision in the absence of the protected conduct; or (4) [the employee’s] conduct interfered with the [employer’s] effective and efficient fulfillment of its responsibilities to the public . . . .” (Internal quotation marks omitted.) Schnabel v. Tyler, supra, 230 Conn. 750.
Those same competing interests arise when applying § 31-51q and can best be resolved by adopting the same analysis set forth in Schnabel. Furthermore, we are usually guided by federal precedent with respect to state statutes that are comparable to federal law. See Levy v. Commission on Human Rights & Opportunities, 236 Conn. 96, 103, 671 A.2d 349 (1996) (“we review federal precedent concerning employment discrimination for guidance in enforcing our own antidiscrimination statutes”); see also Miko v. Commission on Human Rights & Opportunities, 220 Conn. 192, 202, 596 A.2d 396 (1991). Accordingly, I would definitively hold that, at least with respect to speech involving matters of public concern,3 the Schnabel test must be satisfied in order to meet the requirements of a § 31-51q action.4
II
The majority holds that, under any analysis, the plaintiffs failed to prove the causation element necessary to invoke § 31-51q. I disagree.
*369Preliminarily, although the majority does not discuss it, I point out that the plaintiffs’ speech clearly implicates a matter of public concern. Speech will be fairly characterized as a matter of public concern if the speech “relat[es] to any matter of political, social, or other concern to the community.” Connick v. Myers, supra, 461 U. S. 146. Whether speech involves a matter of public concern is a question of law to be determined on the basis of “the content, form, and context of a given statement, as revealed by the whole record.” Id., 147-48; see id., 148 n.7.
Here, the plaintiffs’ speech involved the suitability for promotion of Sergeant John Petrowski, who, along with the plaintiffs, was assigned to the statewide narcotics task force (task force). Those allegations focused on the integrity of Petrowski that included improper claims for overtime, improper use of state funds to purchase alcohol, and the inclusion of false information in certain search warrants, as well as improper procedures used in undercover purchases of illicit drugs. The plaintiffs’ speech was clearly a matter of public concern. See Schnabel v. Tyler, supra, 230 Conn. 754-55 (concluding that police officer’s allegations of chief of police’s abuse of authority and misconduct constituted matters of public concern); see also Sheppard v. Beerman, 911 F. Sup. 606, 609, 611 (E.D.N.Y. 1995) (concluding that law clerk’s accusation that judge was “corrupt” and a “son of a bitch” in context that judge acted improperly in several cases constituted speech on matter of public concern), vacated on other grounds, 94 F.3d 873 (2d Cir. 1996).
The trial court, however, utilized an incorrect standard for the second prong of the Schnabel test. The trial court analyzed the second prong by considering whether the plaintiffs were transferred on account of the exercise of their first amendment rights. Under the Schnabel test, however, the inquiry is merely whether *370the plaintiffs’ speech was “at least a substantial or motivating factor” in the transfers. There is, of course, a substantial difference between determining whether the transfers were “on account of’ the speech — that is, solely caused by — or whether the speech was “at least a substantial or motivating factor” — that is, only one reason among other motivations. The trial court’s memorandum of decision opinion underscored this distinction with the finding that the plaintiffs failed to establish that the transfers were “on account of their alleged protected activity . . . .”
The majority excuses the trial court’s use of this incorrect standard by stating that, under any analysis, the trial court’s finding that the disciplinary transfers of the plaintiffs made by the defendant Captain John McGoldrick could not possibly have been a result of the exercise of their protected speech is conclusive based upon two assumptions. First, the trial court credited McGoldrick’s testimony that he “first became aware of [a written memorandum of Sergeant William McGuire that memorialized the plaintiffs’ protected speech (McGuire memorandum)] on March 17, 1993, more than a month and a half after he had ordered the plaintiffs’ transfers.” Therefore, the majority concludes that the speech could not have been a motivating factor. McGoldrick, however, testified that he first actually saw the McGuire memorandum on March 17, 1993, but he also testified that he could not recall when he first became aware of the plaintiffs’ complaint. Thus, the trial court incorrectly concluded that it was not until March 17, 1993, that McGoldrick became aware of the complaint.
Furthermore, the trial court in its memorandum of decision pointed to a number of facts that allegedly establish that the plaintiffs’ protected speech did not lead to their transfers. Those facts, however, are not supported by the record. Specifically, the trial court *371found that McGoldrick had transferred the plaintiffs because of low productivity at their office. In his testimony, however, McGoldrick specifically stated that the low productivity was not a result of the plaintiffs, but that “it was the result of a lot of issues.” Moreover, the trial court found that the “final straw” was a report by Master Sergeant Joseph Lavin to McGoldrick that the plaintiffs were observed copying Petrowski’s routines, and thereafter McGoldrick immediately requested their transfers. McGoldrick’s testimony, however, is to the contrary. In response to questioning regarding whether a specific event occurred that led to the determination to transfer the plaintiffs, McGoldrick testified: “I don’t recall a specific event.” Accordingly, the evidence does not support the trial court’s findings. “This appeal presents one of the rare cases in which the trial court abused its broad discretion ... by making crucial findings [that are] not reasonably supported by the facts. ...” (Citation omitted; internal quotation marks omitted.) Fahy v. Fahy, 227 Conn. 505, 517, 630 A.2d 1328 (1993); see D’Ascanio v. D’Ascanio, 237 Conn. 481, 487, 678 A.2d 469 (1996) (“[t]his court may reject a factual finding if it is clearly erroneous, in that as a matter of law it is unsupported by the record, incorrect, or otherwise mistaken” [internal quotation marks omitted]).
The majority also claims that McGoldrick planned the transfer of the plaintiffs prior to February 10, 1993, the day the plaintiffs signed the McGuire memorandum. But this misses the point. The plaintiffs were only required to establish that the protected speech was a motivating factor in the transfer and, as I will discuss later in this opinion, there was more than sufficient circumstantial evidence to support such a finding. The claim that McGoldrick would have made the transfer, notwithstanding the protected speech, is a matter that comes within the context of the third prong in the *372Schnabel test — that is, the employer “would have made the same decision in the absence of the protected conduct” — a factor that the employer is required to prove in order to avoid liability under Schnabel.5
Although there may not have been any direct evidence to support a finding that the plaintiffs were transferred on account of their protected speech, there was indeed sufficient circumstantial evidence to establish that their speech was “at least a substantial or motivating factor” in their disciplinary transfers. In public employment disciplinary actions based on an employee’s exercise of first amendment rights, “[a]n inference of prohibited motive can be drawn from circumstantial evidence.” 2 H. Perritt, Employee Dismissal Law and Practice (3d Ed. 1992) § 7.21, p. 98; see Cox v. Dardanelle Public School District, 790 F.2d 668, 675-76 (8th Cir. 1986). Indeed, in cases such as this, plaintiffs are seldom able to prove their claim by direct evidence and are usually constrained to rely on circumstantial evidence. See Chambers v. TRM Copy Centers Corp., 43 F.3d 29, 37 (2d Cir. 1994) (“[e]mployers are rarely so cooperative as to include a notation in the personnel file that their actions are motivated by factors expressly forbidden by law” [internal quotation marks omitted]).
In this case, the plaintiffs offered the following evidence to prove that their speech was “at least a substantial or motivating factor” in their disciplinary transfers. During their tenure at the task force, the plaintiffs had continually received satisfactory to superior performance evaluations. D’Angelo received a national award as well as a commendation from the United States attorney for the District of Connecticut for his work on the task force. On February 4, 1993, DeRosa informed *373Sergeant Roy Beavers of the internal affairs unit of the Connecticut state police that, because of Petrowski’s transgressions, Petrowski was ill suited for his pending promotional transfer to the internal affairs unit. DeRosa also voiced his complaint regarding the transgressions of Petrowski to McGuire, his former supervisor. Subsequently, McGuire spoke with D’Angelo, who described additional concerns about Petrowski. On February 9, 1993, McGuire also brought the plaintiffs’ allegations to the attention of officials at the internal affairs unit. On that same day, McGoldrick advised his superior, the defendant Major Reuben Bradford, that Petrowski’s pending transfer to the internal affairs unit was being canceled.
The next day, February 10, McGoldrick stated that he was “ ‘tired of the recriminations’ ” and that transfers were forthcoming. In fact, McGoldrick wrote in his day book “[9:45 a.m.] — at Northwest Office — Sgt. [Dennis C.] Coyle, Det. DeRosa, and D’Angelo told that I am sick of recriminations and that transfers would be made.” On that date, the plaintiffs were transferred and Petrowski’s pending transfer to the internal affairs unit was canceled — all by the same teletype. On the basis of this circumstantial evidence, if the proper standard were utilized, a trier of fact could reasonably infer that the plaintiffs’ allegations with respect to the integrity of Petrowski were a substantial or motivating factor in their subsequent disciplinary transfers.
Furthermore, Coyle, who refused to come forward with the plaintiffs and McGuire with respect to the allegations concerning Petrowski, was not transferred. In fact, although a space was provided for his signature on the McGuire memorandum, Coyle did not sign the document. Indeed, approximately one week earlier, Coyle had told McGuire that he “didn’t want to be part of this.” Therefore, a trier of fact could have reasonably inferred that Coyle was not transferred because he had *374disavowed any involvement in the plaintiffs’ allegations with respect to Petrowski.
Additionally, the arbitration proceeding that preceded the trial, the results of which were admitted into evidence, provides further evidence that the plaintiffs’ transfers were, indeed, disciplinary. Prior to trial, the plaintiffs filed a grievance pursuant to their union collective bargaining agreement, seeking reinstatement to their positions on the task force. Finding that the disciplinary transfer provisions of the collective bargaining agreement were violated when the plaintiffs were transferred, the arbitrator ordered that the plaintiffs be reinstated to the task force.
The majority concedes that there was circumstantial evidence to support the second prong of the Schnabel test, but then curiously concludes “that the trial court was not persuaded by any of the evidence adduced to support the plaintiffs’ contention.” Again, however, this misses the point. The trial court failed to apply the correct standard that the plaintiffs were required merely to prove that their protected speech was a motivating factor, but rather applied the wrong standard — requiring the plaintiffs to prove that their disciplinary transfers were made on account of their protected speech. If the correct standard were applied, a trier of fact could have found that the plaintiffs’ protected speech was indeed a motivating factor in the disciplinary transfers. Under such circumstances, the judgment of the trial court should be reversed. See, e.g., Borkowski v. Borkowski, 228 Conn. 729, 740, 638 A.2d 1060 (1994) (reversing trial court’s ruling and remanding for new hearing on motion for modification where trial court applied wrong standard of law); In re Keijam T., 221 Conn. 109, 126-28, 602 A.2d 967 (1992) (reversing trial court’s order of transfer from juvenile docket to regular criminal docket and remanding for new transfer hearing where trial court applied improper standard to minor’s *375offer of proof); Quintana v. Warden, 220 Conn. 1, 6, 593 A.2d 964 (1991) (reversing judgment and remanding for new hearing on habeas petition where habeas court applied incorrect standard in reviewing petitioner’s claim for ineffective assistance of counsel); Tessitore v. Tessitore, 31 Conn. App. 40, 42-43, 623 A.2d 496 (1993) (reversing judgment in part and ordering new trial where, in marriage dissolution action, trial court applied wrong standard of proof in determining real estate transfer constituted fraudulent conveyance).
Accordingly, I respectfully dissent.

 See footnote 1 of the majority opinion.


 See footnote 5 of the majority opinion.


 Because the plaintiffs’ speech in this case clearly constitutes a matter of public concern, I need not address whether the protected speech for a § 31-51q action has a broader application than a § 1983 action. See M. Margulies, “Sherlock Holmes and Connecticut’s Free Speech Statute,” 68 Conn. B.J. 456 (1994).


 Furthermore, the Schnabel test is in harmony with our holding in related matters with respect to employment discrimination (including discrimination by government) in which we adopted the “mixed-motive/Price Water-house model.” Levy v. Commission on Human Rights & Opportunities, supra, 236 Conn. 106 (plaintiff establishes prima facie case by establishing “that he or she is within a protected class and that an impermissible factor played a ‘motivating’ or ‘substantial’ role in the employment decision”).


 With respect to this prong of the Schnabel test, the trial court also employed the wrong standard by placing the burden of proof on the plaintiffs, rather than on the defendants. See Schnabel v. Tyler, supra, 230 Conn. 750.